                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Tarpey, LLC,                           )
                                       )
                Plaintiff              )       ORDER
                                       )
        vs.                            )
                                       )
Epic Ceramic Proppants, Inc.           )
and Jim Xu, an individual,             )       Case No. 1:18-cv-262
                                       )
              Defendants.              )


        On October 1, 2019, plaintiff filed a Motion to Approve Sale of Propppant. It seeks the

court’s authorization to sell the 4,500,000 pounds of remaining ceramic proppant at issue in this

case.

        On November 21, 2019, the court held a status conference with the parties by telephone.

During the conference, defendant Epic Ceramic Proppants, Inc. advised that it has no objection to

plaintiff’s motion.

        Accordingly, the court GRANTS plaintiffs’ motion (Doc. No. 36). Plaintiff is authorized

to sell the remaining proppant to a buyer for $0.03 per pound, or as close to that amount as

practicable. All proceeds from this sale shall be deposited into plaintiff’s counsel’s trust account,

where it shall remain pending further order of the court.

        Additionally, based on its discussion with the parties during the status conference, the court

shall amend the pretrial deadlines as follows:

        1.      The parties shall have until March 2, 2020, to complete fact discovery and to file

                discovery motions.

        2.      The parties shall have until March 2, 2020, to file dispositive motions.

                                                  1
       Finally, the court shall continue the final pretrial conference and trial. Accordingly the final

pretrial set for April 7, 2020, shall be rescheduled for May 19, 2020, at 2:00 p.m. by telephone

before the undersigned. The court shall initiate the conference call. The jury trial set for April 21,

2020, shall be rescheduled for June 2, 2020, at 9:00 a.m. in Bismarck (Eagle Courtroom) before the

undersigned. A three (3) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 21st day of November, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court




                                                  2
